

Exhibit 10.15


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is made as of _____________
by Eclipsys Corporation, a Delaware corporation ("Eclipsys") and
____________________ ("Recipient") to govern awards of restricted stock by
Eclipsys to Recipient made from time to time pursuant to Grant Notices (as
defined below) that reference this Agreement as governing the awards reflected
therein.


1. Grants of Restricted Stock. From time to time in its discretion, Eclipsys may
grant and issue to Recipient shares of Eclipsys's common stock that are subject
to the restrictions described in, and other provisions of, this Agreement (the
"Restricted Stock"). No grants of Restricted Stock are promised by this
Agreement. Each grant of Restricted Stock will be documented by a written notice
delivered by Eclipsys to Recipient (a “Grant Notice”) stating: (i) that the
Restricted Stock described therein is subject to this Agreement, (ii) the number
of shares of Restricted Stock subject to the grant, (iii) the schedule and any
other conditions for vesting of the Restricted Stock, and (iv) such other terms
and conditions applicable to the Restricted Stock as Eclipsys may determine. As
a condition to each grant of Restricted Stock, Recipient is required to pay to
Eclipsys $.01 by cash or check for each share of Restricted Stock (the
"Acquisition Consideration").


2. Governing Plan. The Restricted Stock shall be granted pursuant to and (except
as specifically set forth herein or in another written agreement between
Eclipsys and Recipient) subject in all respects to the applicable provisions of
the Eclipsys Corporation 2005 Stock Incentive Plan or its successor plan (the
"Plan"), which are incorporated herein by reference. Terms not otherwise defined
in this Agreement have the meanings ascribed to them in the Plan.


3. Restrictions on the Restricted Stock. 


(a) Limitation on Transfer. The Restricted Stock (including any shares received
by Recipient with respect to shares of Restricted Stock as a result of stock
dividends, stock splits or any other form of recapitalization or a similar
transaction affecting Eclipsys's securities without receipt of consideration)
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, alienated or encumbered unless and until the conditions to vesting
set forth in the Grant Notice are met and any additional requirements or
restrictions contained in this Agreement, the Grant Notice or the Plan have been
satisfied, terminated or expressly waived by Eclipsys in writing. However, this
will not prohibit nominal transfers of Restricted Stock for estate planning
purposes that do not effect a change in beneficial ownership, if the transferee
agrees in writing to the terms of this Agreement. Satisfaction of the conditions
to vesting set forth in the Grant Notice and any additional requirements or
restrictions contained in this Agreement, and the resulting removal of the
restrictions imposed hereunder from particular shares of Restricted Stock, is
also referred to as “vesting” of those shares and shares from which the
restrictions have been removed are referred to as “vested.”
 
US1DOCS 5198605v2
(b) Cancellation of Restricted Stock. Notwithstanding Section 3(a), but subject
to the Plan, any applicable Grant Notice, and any other separate written
agreement between Eclipsys and Recipient, if any Cancellation Event occurs, then
(i) vesting of any shares of Restricted Stock originally scheduled to vest after
the time that Cancellation Event occurred will cease; (ii) any grant insofar as
it relates to Restricted Stock that has not yet vested will be cancelled; (iii)
unvested Restricted Stock will be forfeited to Eclipsys and all rights of
Recipient as a stockholder of such shares will cease; (iv) Eclipsys shall be
obligated to pay to Recipient, by cash or equivalent or by cancellation of
amounts owed by Recipient to Eclipsys or any Affiliate, the Acquisition
Consideration per share previously received from Recipient in respect of all
shares of Restricted Stock that are forfeited to Eclipsys; and (v) Recipient
shall have no rights to or in respect of shares of Restricted Stock that are
forfeited to Eclipsys except the right to receive the Acquisition Consideration
in respect thereof. In case of a Cancellation Event, any partially vested share
will be rounded up to the nearest whole share for purposes of determining the
number of shares that are forfeited to Eclipsys. For these purposes, if
Recipient is an employee of Eclipsys or any of its present or future parent or
subsidiary corporations (each an “Affiliate”) as defined in Sections 424(e) or
(f) of the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder (the “Code”), a “Cancellation Event” means, and shall be
deemed to occur upon, the cessation of Recipient’s employment with Eclipsys or
any of its Affiliates or its successor (other than in situations in which the
Recipient is or is becoming a member of the Board of Directors of Eclipsys) for
any reason, including without limitation resignation by Recipient with or
without good reason, or termination of employment by Eclipsys or any Affiliate
or its successor with or without cause . If Recipient is a member of the Board
of Directors of Eclipsys, a Cancellation Event means, and shall be deemed to
occur upon, cessation of Recipient’s service as a director of Eclipsys, unless
at the time of such cessation Recipient is then an employee of Eclipsys or any
of its Affiliates, in which case Recipient shall thereafter be treated as an
employee for these purposes.


4. Voting and Other Rights. During the period prior to vesting, except as
otherwise provided herein, Recipient will have all of the rights of a
stockholder with respect to all of the Restricted Stock, including without
limitation the right to vote such Restricted Stock and the right to receive all
dividends or other distributions with respect to such Restricted Stock. In
connection with the payment of such dividends or other distributions, Eclipsys
will be entitled to deduct from any amounts otherwise payable by Eclipsys to
Recipient (including without limitation salary or other compensation), except to
the extent prohibited by applicable law or regulation, any taxes or other
amounts required by any governmental authority to be withheld and paid over or
deposited to such authority for Recipient's account.


5. Handling of Shares.


(a) Certificates or Book Entries. Eclipsys may in its discretion issue physical
certificates representing Restricted Stock, or cause the Restricted Stock to be
recorded in book entry form and reflected in records maintained by or for
Eclipsys. Each certificate or data base entry representing any unvested portion
of any Restricted Stock may be endorsed with a legend substantially as set forth
below, as well as such other legends as Eclipsys may deem appropriate to comply
with applicable laws and regulations:


The securities evidenced by this certificate are subject to certain limitations
on transfer and other restrictions as set forth in that certain Restricted Stock
Agreement, dated as of _______________, between Eclipsys and the holder of such
securities, the Eclipsys Corporation 2005 Stock Incentive Plan (copies of which
are available for inspection at the offices of Eclipsys), and the notice of
grant applicable to the securities.


(b) Escrow. With respect to each unvested share of Restricted Stock (including
any shares received by Recipient with respect to shares of Restricted Stock that
have not yet vested as a result of stock dividends, stock splits or any other
form of recapitalization or a similar transaction affecting Eclipsys's
securities without receipt of consideration), the Secretary of Eclipsys, or such
other escrow holder as the Secretary may appoint, will retain physical custody
of any certificate representing such share until such share vests.


(c) Delivery of Certificates. As soon as practicable after the vesting of any
Restricted Stock and upon request by Recipient, but subject to Section 5(d),
Eclipsys will deliver to Recipient or Recipient’s designee a certificate(s) free
of restrictive legends representing such vested Restricted Stock, or cause
appropriate book entry or other electronic changes to be made to reflect
Recipient’s ownership of such vested Restricted Stock free of restrictions, in
any case net of the number of shares withheld by Eclipsys in payment of tax
pursuant to Section 6(a).


(d) Conditions to Vesting. At the time for vesting of any shares of Restricted
Stock, and as a condition to vesting, Recipient must, if requested by Eclipsys,
make appropriate representations in a form satisfactory to Eclipsys that such
Restricted Stock will not be sold other than (A) pursuant to an effective
registration statement under the Securities Act of 1933, as amended, or an
applicable exemption from the registration requirements of such Act; (B) in
compliance with all applicable state securities laws and regulations; and (C) in
compliance with all terms and conditions of the Plan, the applicable Grant
Notice, any applicable policy of Eclipsys or any of its Affiliates, and any
other written agreement between Recipient and Eclipsys or any of its Affiliates.


6. Tax Matters.


(a) Recipient’s Tax Obligations. The vesting of Restricted Stock generally
results in taxable income for employees and is subject to appropriate income tax
withholding, deposits, or other deductions required by applicable laws or
regulations. Subject to any separate written agreement between Recipient and
Eclipsys, Recipient and Recipient’s successors will be responsible for all
income and other taxes payable as a result of grant or vesting of Restricted
Stock or otherwise in connection with this Agreement. All obligations of
Eclipsys or its Affiliates to pay tax deposits to any federal, state or other
taxing authority as a result of grant or vesting of Restricted Stock will result
in a commensurate obligation of Recipient to reimburse Eclipsys or its Affiliate
the amount of such tax deposits. Such obligation of Recipient shall, unless
otherwise specified in the applicable Grant Notice or in a separate written
agreement between Eclipsys and Recipient, be satisfied by the Recipient
forfeiting and Eclipsys deducting and retaining from the shares vesting at any
particular time that number of shares with a value equal to the amount of the
required minimum tax withholdings that Eclipsys or its Affiliate is required to
pay as a result of such vesting, with such value measured by the same value per
share used by Eclipsys or its Affiliate to determine its tax deposit obligation
and based on the minimum statutory withholding rates for federal and state
income and payroll tax purposes that are applicable to supplemental wages. If
Eclipsys or its Affiliate is required to pay additional tax deposits after the
initial issuance to Recipient of the net number of vested shares, Eclipsys or
its Affiliate may require Recipient to make up the difference in cash. If the
tax deposits paid are less than Recipient’s tax obligations, Recipient is solely
responsible for any additional taxes due. If Eclipsys or its Affiliate pays tax
deposits in excess of Recipient’s tax obligations, Recipient’s sole recourse
will be against the relevant taxing authorities, and Eclipsys and its Affiliates
will have no obligation to issue additional shares or pay cash to Recipient in
respect thereof. Recipient is responsible for determining Recipient’s actual
income tax liabilities and making appropriate payments to the relevant taxing
authorities to fulfill Recipient’s tax obligations and avoid interest and
penalties.


(b) Section 83(b) Election. Recipient understands that Recipient may make an
election pursuant to Section 83(b) of the Code (by filing an election with the
Internal Revenue Service within thirty (30) days after the date Recipient
acquired the Restricted Stock) to include in Recipient's gross income the fair
market value (as of the date of acquisition) of the Restricted Stock. Recipient
may make such an election under Section 83(b), or comparable provisions of any
state tax law, only if, prior to making any such election, Recipient (a)
notifies Eclipsys of Recipient's intention to make such election, by delivering
to Eclipsys a copy of the fully-executed Section 83(b) Election Form attached
hereto as Exhibit A, and (b) pays to Eclipsys an amount sufficient to satisfy
any taxes or other amounts required by any governmental authority to be withheld
or paid over to such authority for Recipient's account, or otherwise makes
arrangements satisfactory to Eclipsys for the payment of such amounts through
withholding or otherwise. Recipient understands that if Recipient has not made a
proper and timely Section 83(b) election, at the time the forfeiture
restrictions applicable to the Restricted Stock lapse, Section 83 will generally
provide that Recipient will recognize ordinary income and be taxed in an amount
equal to the fair market value (as of the date the forfeiture restrictions
lapse) of the Restricted Stock less the Acquisition Consideration paid for the
Restricted Stock. For this purpose, the term "forfeiture restrictions" includes
the right of Eclipsys to acquire the Restricted Stock pursuant to its rights
under Section 3 of this Agreement. Recipient acknowledges that it is Recipient's
sole responsibility, and not the responsibility of Eclipsys or any of its
Affiliates, to file a timely election under Section 83(b), even if Recipient
requests Eclipsys or its representative to make this filing on Recipient's
behalf. Recipient is relying solely on Recipient's advisors with respect to the
decision as to whether or not to file a Section 83(b) election. 


7. Additional Agreements


(a) Independent Advice; No Representations. Recipient acknowledges that (i)
Recipient was and is free to use professional advisors of Recipient’s choice in
connection with this Agreement and any grant of Restricted Stock, that Recipient
understands this Agreement and the meaning and consequences of receiving grants
of Restricted Stock, and is entering into this Agreement freely and without
coercion or duress; and (ii) Recipient has not received and is not relying, and
will not rely, upon any advice, representations or assurances made by or on
behalf of Eclipsys or any Affiliate or any employee of or counsel to Eclipsys or
any Affiliate regarding any tax or other effects or implications of the
Restricted Stock or other matters contemplated by this Agreement or any Grant
Notice.


(b) Value of Restricted Stock. No representations or promises are made to
Recipient regarding the value of the Restricted Stock or the business prospects
of Eclipsys or any Affiliate. Recipient acknowledges that information about
investment in Eclipsys stock, including financial information and related risks,
is contained in Eclipsys’s SEC reports on Form 10-Q and Form 10-K, which have
been made available from Eclipsys’s Human Resources department and/or on
Eclipsys’s internal web site for Recipient’s review at any time before
Recipient’s acceptance of this Agreement or at any time during Recipient’s
employment or service. Further, Recipient understands that Eclipsys and its
Affiliates and their respective employees, counsel and other representatives do
not provide tax or investment advice and acknowledges Eclipsys’s recommendation
that Recipient consult with independent specialists regarding such matters. Sale
or other transfer of Eclipsys stock may be limited by and subject to policies of
Eclipsys or its Affiliates as well as applicable securities laws and
regulations.


(c) Merger, Consolidation or Reorganization. In the event of a Reorganization of
Eclipsys in which holders of shares of Common Stock of Eclipsys are entitled to
receive in respect of such shares any additional shares or new or different
shares or securities, cash or other consideration (including, without
limitation, a different number of shares of Common Stock) ("Exchange
Consideration"), then Recipient will be entitled to receive a proportionate
share of the Exchange Consideration in exchange for any Restricted Stock that is
then still owned by Recipient and not cancelled; provided that, subject to any
Grant Notice or other separate written agreement between Eclipsys and Recipient,
any Exchange Consideration issued to Recipient in respect of unvested Restricted
Stock will be subject to the same restrictions and vesting provisions that were
applicable to the Restricted Stock in exchange for which the Exchange
Consideration was issued.


(d) No Right to Continued Employment or Service; No Positive Inference. Neither
this Agreement nor any grant of Restricted Stock confers upon Recipient any
right to continue as an employee, director or consultant of, or in any other
relationship with, Eclipsys or its Affiliates, or to any particular employment
or service tenure or minimum vesting of Restricted Stock, or limits in any way
the right of Eclipsys or its Affiliates to terminate Recipient's services to
Eclipsys or any of its Affiliates at any time, with or without cause. Restricted
Stock is to motivate and reward future performance, and no grant of Restricted
Stock will be interpreted as a reward for past performance that dictates vesting
in advance of the vesting schedule specified in the applicable Grant Notice, or
an indication that the Recipient has performed well or is entitled to any
particular employment or service tenure.


(e) Remedy for Breach of Legal Obligations. As a condition to vesting of any
Restricted Stock, Recipient must enter into the Eclipsys Proprietary Interest
Protection Agreement, in the standard form generally used for all new employees.
If Recipient breaches in any material respect the Proprietary Interest
Protection Agreement between Recipient and the Company, or any other contract
between Recipient and the Company, or Recipient’s common law duty of
confidentiality or trade secret protection, and Recipient fails to cure that
breach in full within ten days of notice and demand for cure by the Company,
then such breach shall entitle the Company, in its discretion and in addition to
any other legal or equitable remedies available to it, to do any or all of the
following:
 
(1) repurchase from Recipient any shares of Restricted Stock still owned by
Recipient, whether or not vested, at the Acquisition Consideration, whereupon
any rights of Recipient to such repurchased shares of Restricted Stock will
cease;
 
(2) require Recipient to disgorge to the Company the gross income Recipient
earned (i.e. sales price less Acquisition Consideration) upon transfer by
Recipient, at any time from 12 months before such breach until 12 months after
the Company learned of such breach, of any shares of Restricted Stock; and/or
 
(3) obtain injunctive relief or other similar remedy in any court with
appropriate jurisdiction in order to specifically enforce the provisions hereof.
 
The Company may suspend any vesting or transfer of Restricted Stock pending cure
of any such breach.




8. General.


(a) Successors and Assigns. This Agreement is personal in its nature and
Recipient may not assign or transfer Recipient’s rights under this Agreement,
except as specifically provided herein or permitted by Eclipsys in writing.


(b) Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served personally or if deposited in the United States mail, certified
or registered, postage prepaid, return receipt requested. If such notice, demand
or other communication shall be served personally, service shall be conclusively
deemed made at the time of such personal service. If such notice, demand or
other communication is given by mail, such notice shall be conclusively deemed
given forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:
 
To Eclipsys:  Eclipsys, Inc.
1750 Clint Moore Road
Boca Raton, Florida 33487
Attention: General Counsel


To Recipient: At Recipient’s address of record as maintained in Eclipsys’s
employment files


Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this paragraph.


(c) Entire Agreement. Except as this Agreement and/or another written agreement
between Eclipsys and Recipient may expressly provide otherwise, this Agreement,
the Plan, and any Grant Notices constitute the entire agreement and
understanding of Eclipsys (together with its Affiliates) and Recipient with
respect to Restricted Stock, and supersede all prior written or verbal
agreements and understandings between Recipient and Eclipsys (together with its
Affiliates) relating to such subject matter. Recipient has not received and is
not relying upon, and will not rely upon, any representations by any employee of
or counsel to or other representative of Eclipsys or any of its Affiliates in
connection with this Agreement or any grant of Restricted Stock hereunder. This
Agreement may only be amended by written instrument signed by Recipient and an
authorized officer of Eclipsys.


(d) Governing Law; Severability. This Agreement will be construed and
interpreted under the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware. If any
provision of this Agreement as applied to any party or to any circumstance is
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision shall in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this Agreement, or the enforceability or invalidity of
this Agreement as a whole. If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction by reason of the
scope, extent or duration of its coverage, then such provision shall be deemed
amended to the extent necessary to conform to applicable law so as to be valid
and enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.


(e) Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party’s breach
hereunder or may pursue any other remedy by law or equity, whether or not stated
in this Agreement.


(f) Arbitration. Any and all disputes and claims between Recipient and Eclipsys
that arise out of this Agreement shall be resolved through final and binding
arbitration. Any claim under this Agreement must be commenced by a claimant
within 365 days of the date on which the cause of action accrues (unless a
contractual limitation on duration of claims is impermissible or a longer period
of time is required by law, in which case the end of the minimum required period
will be the deadline for commencing claims), or it will be deemed waived.
Binding arbitration will be conducted in Atlanta, Georgia in accordance with the
rules and regulations of the American Arbitration Association. Recipient
understands and agrees that the arbitration shall be instead of any civil
litigation and that this means that Recipient is waiving Recipient’s right to a
jury trial as to such claims. The parties further understand and agree that the
arbitrator’s decision shall be final and binding to the fullest extent permitted
by law and enforceable by any court having jurisdiction. If and to the extent
necessary to make this arbitration provision enforceable, Eclipsys shall pay the
arbitrator’s compensation and any fees for the arbitration, unless the
arbitrator directs otherwise in the award, or unless the law where the
arbitration occurs provides otherwise.


(g) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Agreement, and will not affect the meaning or
interpretation of this Agreement. References herein to Sections are references
to the referenced Section hereof, unless otherwise specified.


(h) Waivers; Amendments. The waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any later
breach of that provision. This Agreement may be modified only by written
agreement signed by Recipient and Eclipsys.


(i) Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. Facsimile or photographic copies of
originally signed copies of this Agreement will be deemed to be originals.


ECLIPSYS CORPORATION
 
By:
Name:
Title:
 
 
name












Restricted Stock Agreement
_________ - date






--------------------------------------------------------------------------------




EXHIBIT A
to Restricted Stock Agreement


ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER
INTERNAL REVENUE CODE § 83(b)


The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:


1. Name, address and taxpayer identification number of the undersigned:
Taxpayer I.D. No.:


2. Description of property with respect to which the election is being made:
____________ shares of Common Stock of Eclipsys Corporation, a Delaware
corporation (the "Company")


3. Date on which property was transferred: __________ 


4. Taxable year to which this election relates: ________ 


5. Nature of the restrictions to which the property is subject:
If the taxpayer's service to the Company terminates for any reason before the
Common Stock vests, the Company will repurchase the Common Stock from the
taxpayer at $.01 per share. The Common Stock vests according to the following
schedule: _____________________ 


The Common Stock is non-transferable in the taxpayer's hands, by virtue of
language to that effect stamped on the stock certificate.


6. Fair market value of the property:
The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is $_________ per
share.


7. Amount paid for the property:
The amount paid by the taxpayer for said property is $.01 per share.


8. Furnishing statement to employer:
A copy of this statement has been furnished to _______________


Date:  ________________________________
Signature
 
Printed Name


This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after receipt of the Restricted Stock. This filing should be
made by registered or certified mail, return receipt requested. The taxpayer
must retain two (2) copies of the completed form, one for filing with his or her
Federal and state tax returns for the current tax year and an additional copy
for his or her records.